Citation Nr: 9921552	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-49 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1995, the 
RO denied the claim of entitlement to service connection for 
PTSD.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration to 
support a diagnosis of PTSD resulting from military service.

3.  The medical evidence does not establish a clear diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for any mental disorders 
included in these records.  

Review of the service personnel records shows that the veteran's 
naval enlisted classification was personnelman beginning in 
October 1965, boatswain's mate beginning in April 1966 and ship's 
serviceman beginning in March 1967.  

The records indicate that the veteran completed a one week 
Internal Security Guard School course in February 1968 while 
serving with the U. S. Naval Support Activity, Danang.  He was 
awarded the Vietnam Service Medal and the Vietnam Campaign Medal 
with device.  He did not receive any awards or decorations 
indicative of participation in combat.  

The veteran was hospitalized at a VA facility from August 1994 to 
September 1994.  PTSD was included as a diagnosis on the 
hospitalization record.  No stressors were reported.  

In October 1994, the RO sent a letter to the veteran requesting 
complete detailed descriptions of the specific traumatic events 
he was alleging resulted in his mental disorder.  The RO 
requested dates and places were incidents occurred, the units the 
veteran was assigned to at the time of the incidents(s), and the 
names of any friends who were killed.  

A stressor statement was submitted by the veteran in October 
1994.  His stressors included not being accustomed to the poverty 
and disease present in Vietnam, being shelled when his plane 
landed, being harassed and threatened while assigned to the 
military police, being subjected to enemy sniper fire and also 
friendly fire, and also the death of a military policeman who was 
assigned to the veteran's unit.  

The report of a  VA social and industrial history for PTSD is of 
record.  The veteran claimed that he had been sent to Vietnam in 
1968 and served as a military policeman.  He was bothered by the 
shelling which occurred from the date he arrived.  He claimed 
that he was constantly harassed by other soldiers and Vietnamese 
who did not like military policemen.  He reported that on one 
occasion, he went to relieve a friend who was on watch and found 
the friend dead.  He claimed that it was never determined how or 
why the friend had been killed.  





In January 1995, the RO sent a letter to the veteran requesting 
specific names, dates and places for the alleged in-service 
stressors.  The letter was not returned as undeliverable, and 
there was no response from the veteran.

The veteran was hospitalized at a VA facility in July 1996.  It 
was noted that he claimed to have been a military policeman while 
stationed in Vietnam.  When he refused to follow orders, he was 
sent to Chu Lai where he felt overwhelmed with fear.  He 
thereafter returned to his role as a military policeman where he 
engaged in acts of cruelty.  The pertinent Axis I diagnosis was 
PTSD.  

The report of December 1997 VA PTSD examination has been 
associated with the claims file.  The veteran reported that after 
being stationed on a ship for 2 1/2 years, he was assigned to the 
military police, guarding a base in Tien Sha bay for one year.  
He indicated he witnessed the deaths of several people, was shot 
at by the enemy and engaged in frequent firefights.  He reported 
he was also shot at by friendly troops and was subjected to 
sniper fire.  He stated he fired his weapons many times.  He 
claimed he did not witness any actual killings but did have much 
exposure to dead bodies.  He narrated an event wherein he found 
one of his new recruits who had come under enemy fire and died 
from shrapnel wounds to the chest.  The pertinent Axis I 
diagnosis was chronic moderate PTSD.  The Axis IV diagnosis was 
that the veteran was exposed to combat stressors in Vietnam, had 
come under enemy fire, fired his weapon, and was a military 
policeman.  

Criteria

Generally, for service connection to be granted, it is required 
that the evidence establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, if 
pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or aggravated 
during the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection for 
PTSD requires the evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to the 
adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, 
and a link, established by medical evidence, 
between current symptomatology and the claimed 
in service stressor.  If the claimed stressor is 
related to combat, service department evidence 
that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires the 
presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) medical 
evidence of a causal nexus between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by the VA 
hospitalization records for August to September 1994 and for July 
1996.  PTSD was also included as a diagnosis on the December 1997 
VA examination.  The reported stressors included in these records 
were alleged to have occurred during the veteran's tour of duty 
while stationed in Vietnam.  The Board finds that the health care 
professionals who promulgated the diagnoses of PTSD have linked 
the disorder to events the veteran reportedly experienced while 
on active duty in Vietnam.  Thus, the Board finds the record 
establishes the first and third elements set out above.  
38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the in-
service stressor(s) reported by the veteran and relied upon by 
the competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")"  has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility of 
the testimony and other lay evidence."  Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set forth 
the foundation for the framework now established by the case law 
for establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will vary 
depending on whether or not the veteran was "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304 (1998), as determined through recognized 
military citations or other service department evidence.  
In other words, a veteran's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  If the determination of combat status is 
affirmative, then (and only then), a second step requires that 
the veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing the 
MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions did 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual occurrence 
of a non-combat stressor, the Court's holding in Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996), established, as a matter of 
law, that "if the claimed stressor is not combat-related, [the] 
appellant's lay testimony regarding the in-service stressors is 
insufficient to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible supporting 
evidence" of the existence of the claimed non-combat stressor.  
Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
VA had adopted a final rule in October 1996, effective November 
7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic criteria 
for mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third edition, 
revised, to the fourth edition (DSM-IV).  The Court found that 
DSM-IV altered the criteria for assessing the adequacy of the 
stressor from an objective to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did not 
make a finding that the reports were incomplete, the adequacy of 
the stressor had to be presumed as a matter of law.  (The 
concurring opinion goes further and states that the case also 
holds that where there is an "unequivocal" diagnosis of PTSD, 
the adequacy of the symptoms to support the diagnosis, as well as 
the sufficiency of the stressor, are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in Vietnam 
during active duty, that he reported he was exposed to stressors 
during such service, and that PTSD has been diagnosed by VA 
medical professionals.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more than 
it already has, in the development of the claim.

The veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  The veteran failed to 
respond to a January 1995 request for information regarding his 
claim for service connection for PTSD.  

There is no evidence of record showing that the veteran did not 
receive notification of the need for additional information.  The 
Board thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  In view 
of the veteran's failure to cooperate in the development of his 
claim, the Board has no alternative but to proceed on the basis 
of the evidence of record.

The Board finds that, upon review of the relevant criteria and 
case law, it is clear that the question of the existence and 
character of an event claimed as a recognizable stressor is a 
matter solely within the province of adjudicatory personnel.  
That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether the 
events claimed by the veteran were sufficient to constitute a 
stressor for the purpose of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD have 
been met, both matters that require competent medical opinions 
and expertise.

In the instant case, the Board concludes that the veteran did not 
engage in combat with the enemy and is thus not entitled to the 
presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
He did not receive any awards or decorations denoting 
participation in combat.  His enlisted classifications were 
personnelman, then boatswain's mate, and finally ship's 
serviceman.  

The only evidence of record which shows the veteran performed 
duties as a military policeman was the evidence in the service 
personnel records that he took a one week course for the Internal 
Security Guard School.  However, there is no other evidence of 
record demonstrating that he was a military policeman. 

The stressors which the veteran reported consisted of the 
following: witnessing the poverty and disease present in Vietnam, 
being subjected to enemy fire; being harassed and threatened 
while working as a military policeman; being shot at by the enemy 
including sniper fire; being subjected to friendly fire; finding 
a friend who had been killed on duty; engaging in frequent 
firefights; and finding a new recruit who had been killed by 
shrapnel wounds to the chest.  He did not provide any identifying 
information on the claimed stressors such as where they occurred, 
when they occurred, the names of people involved or the units the 
veteran was assigned to when the alleged incidents occurred.  

The Board finds that the veteran did not provide information 
sufficient to attempt to verify the claimed in-service stressors.  
The Board notes that the veteran has not provided names, dates, 
locations and/or unit designations by which verification could be 
attempted.

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by credible 
supporting evidence and the veteran has not provided additional 
information sufficient to attempt verification of the claimed 
incidents.  The veteran did not respond to a January 1995 request 
to provide additional evidence regarding stressors.  There is no 
evidence of record showing that the veteran did not receive the 
January 1995 letter from the RO.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, the 
dates, and the places where the claimed events occurred, does not 
constitute an impossible or onerous task.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).



A review of the available evidence in the claims file reveals no 
supporting lay statements from the veteran's fellow unit members 
or others who may have witnessed or participated in the alleged 
events.  In short, the sole supporting evidence that the alleged 
stressful events occurred is the notation of such experiences as 
recorded by medical professionals in connection with treatment 
and evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting evidence 
that the claimed stressors actually occurred.  Cohen v. Brown, 
supra at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered the 
criteria under 38 U.S.C.A. § 1154, and would emphasize at this 
juncture that it is cognizant of the circumstances, conditions, 
and hardships attendant to service in Vietnam.  However, service 
in Vietnam is not service in combat.  Wood v. Derwinski, 1 Vet. 
App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon which to 
predicate a grant of entitlement to service connection.





In summary, the veteran's military records show occupational 
specialties unrelated to combat during the Vietnam War.  He is 
without combat awards or citations.  Nor is there support in 
either military records or statements by third parties as to the 
occurrence of the alleged events.  

Without credible supporting evidence that the claimed in-service 
stressors actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events, is 
not supportable.  

The diagnosis of PTSD was based upon interviews with the veteran 
and on a history of stressors as related by him.  The Board is 
not bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant as 
suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 (1994) 
quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In conclusion, the Board has determined that there is no credible 
supporting evidence that any of the claimed in-service stressors 
actually occurred.  See West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no clear, probative diagnosis of PTSD 
shown to be related to recognized military stressors.  In light 
of the above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies; the preponderance of the evidence is against the claim 
of service connection for PTSD and the veteran's appeal is 
denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

